EX-10.22.5

 
 
FIRST AMENDMENT TO
AMENDED AND RESTATED SHAREHOLDERS AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (“First
Amendment”), by and among EMERITUS CORPORATION, a Washington corporation (the
“Company”), AP SUMMERVILLE, LLC, a Delaware limited liability company (“AP
Summerville”), AP SUMMERVILLE II, LLC, a Delaware limited liability company (“AP
Summerville II”), APOLLO REAL ESTATE INVESTMENT FUND III, L.P., a Delaware
limited partnership (“AREIF III”), and APOLLO REAL ESTATE INVESTMENT FUND IV,
L.P., a Delaware limited partnership (“AREIF IV”, and together with AP
Summerville, AP Summerville II and AREIF III, the “Apollo Shareholders”) and
DANIEL R. BATY, an individual (“Baty”), CATALINA GENERAL PARTNERSHIP L.P., a
Washington limited partnership (“Catalina”), COLUMBIA SELECT, L.P., a Washington
limited partnership (“Columbia”), and B.F. LIMITED PARTNERSHIP, a Washington
limited partnership (“B.F., and collectively with Baty, Catalina and Columbia,
the “Baty Shareholders”) and SARATOGA PARTNERS IV, L.P. a Delaware limited
partnership (“Saratoga”), SARATOGA COINVESTMENT IV, LLC, a Delaware limited
liability company (“Saratoga IV”), and SARATOGA MANAGEMENT COMPANY, LLC, a
Delaware limited liability company (“Saratoga Management” and, collectively with
Saratoga, and Saratoga IV the “Saratoga Shareholders”) is effective as of April
30, 2010.  The Apollo Shareholders, the Baty Shareholders and the Saratoga
Shareholders are collectively referred to herein as the “Shareholders”.  This
First Amendment amends that certain Amended and Restated Shareholders Agreement
entered into as of March 29, 2007 by the Shareholders (the “Agreement”).  All
defined terms used herein shall have the same meaning as in the Agreement unless
otherwise defined herein.


NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:


1.           Section 3.3 of the Agreement is hereby amended in its entirety to
read as follows:


 
3.3
Permitted Transfers. Notwithstanding the foregoing restrictions in this Article
3, the Shareholders may Transfer, from time to time, any of their Shares:

 
 
 
3.3.1  if there is then in effect a registration statement under the Securities
Act covering such proposed Transfer and such Transfer is made in accordance with
such registration statement;

 
 

 
3.3.2  pursuant to the safe harbor provided by Rule 144 of the Securities Act,
provided, however, that such a sale shall be subject to the co-sale rights
provided for in Section 3.5;

 
 

 
3.3.3  as distributions to the Apollo Limited Partners; provided, however, that
(i) the Apollo Shareholders shall have notified the Company of the proposed
Transfer and shall have furnished the Company with a statement describing in
reasonable detail the circumstances surrounding the proposed Transfer, and (ii)
if requested by the Company, the Apollo


 
1

--------------------------------------------------------------------------------

 

Shareholders shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such Transfer is either exempt from
the registration requirements of the Securities Act and the applicable
securities laws of any state or that such registration requirements have been
complied with;
 
 

 
3.3.4  as distributions to the Saratoga Shareholders’ partners and/or members;
provided, however, that (i) the Saratoga Shareholders shall have notified the
Company of the proposed Transfer and shall have furnished the Company with a
statement describing in reasonable detail the circumstances surrounding the
proposed Transfer, and (ii) if requested by the Company, the Saratoga
Shareholders shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such Transfer is either exempt from
the registration requirements of the Securities Act and the applicable
securities laws of any state or that such registration requirements have been
complied with;

 
 

 
3.3.5  to that Shareholder's spouse, parents, or children or other members of
the Shareholder's family (including relatives by marriage), or to a custodian,
trustee or other fiduciary for the account of the Shareholder or members of his
or her family or to a family limited partnership, limited liability company or
other Person in connection with a bona fide estate planning transaction;

 
 

 
3.3.6  by way of bequest or inheritance upon death;

 
 

 
3.3.7  to the Company or to any other Shareholder;

 
 

 
3.3.8  by way of a bona fide gift; or

 
 

 
3.3.9  by way of any pledge of Shares made by the Shareholder pursuant to a bona
fide loan transaction with an established financial institution that creates a
mere security interest;



provided, that in Sections 3.3.5 - 3.3.8 above such transferee holds such
transferring Shareholder's Shares subject to the terms of this Agreement and
executes an supplemental agreement hereto in form and substance reasonably
satisfactory to the Company evidencing his or her consent to become a party to,
and be bound by the terms of, this Agreement, and provided further that
notwithstanding anything to the contrary herein any pledge of Shares and any
Shares pledged pursuant to Section 3.3.9 shall not be subject to any of the
terms and conditions of this Agreement, including but not limited to the
transfer restrictions provided for in this Article 3 and the co-sale rights
provided for in Section 3.5.



 
2

--------------------------------------------------------------------------------

 

2.
Conflicting Provisions.  In the event of any conflict between the provisions of
this First Amendment and the Agreement, the provisions of this First Amendment
shall control.



3.
Other Terms Ratified.  All other terms and conditions of the Agreement are
hereby ratified and confirmed.



4.           Counterparts and Facsimile Signatures.  This First Amendment may be
executed in two or more counterparts, which taken together shall constitute an
original document.  This First Amendment may be executed by facsimile signature.






[Signature pages follows]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this FIRST AMENDMENT TO
AMENDED AND RESTATED SHAREHOLDER AGREEMENT as of the date first above written.


EMERITUS CORPORATION


By: /s/ Daniel R. Baty
Name: Daniel R. Baty
Title: CEO




AP SUMMERVILLE, LLC


     By: KRONUS PROPERTY III, INC.,
            its Manager
 
 
     By: /s/ Stuart Koenig
     Name: Stuart Koenig
     Title:  Vice President, Chief Financial Officer




AP SUMMERVILLE II, LLC


     By: KRONUS PROPERTY IV, INC.,
            its Manager
 
 
     By: /s/ Stuart Koenig
     Name: Stuart Koenig
     Title:  Vice President, Chief Financial Officer




APOLLO REAL ESTATE INVESTMENT FUND III, L.P.


     By: Apollo Real Estate Advisors III, L.P.,
            its General Partner


            By: Apollo Real Estate Capital Advisors III, Inc.,
                   its General Partner
 
 
       By: /s/ Stuart Koenig
                   Name: Stuart Koenig
                   Title: Vice President, Chief Financial Officer









 
4

--------------------------------------------------------------------------------

 

APOLLO REAL ESTATE INVESTMENT FUND IV, L.P.


By: Apollo Real Estate Advisors IV, L.P.,
       its General Partner


       By: Apollo Real Estate Capital    Advisors IV, Inc.,
              its General Partner


       By: /s/ Stuart Koenig
       Name: Stuart Koenig
       Title: Vice President, Chief Financial Officer
 
 
 
 
/s/ Daniel R. Baty
Daniel R. Baty, an individual




CATALINA GENERAL PARTNERSHIP L.P.


By: B.F. Limited Partnership,
       its General Partner


       By: Columbia Pacific Group, Inc.,
              its General Partner
 
 
       By:  /s/ Daniel R. Baty
       Name: Daniel R. Baty
       Title: President




COLUMBIA SELECT, L.P.


By: B.F. Limited Partnership,
       its General Partner


       By: Columbia Pacific Group, Inc.,
              its General Partner
 
 
       By:     /s/ Daniel R. Baty
       Name: Daniel R. Baty
       Title: President











 
5

--------------------------------------------------------------------------------

 

B.F. LIMITED PARTNERSHIP


By: Columbia Pacific Group, Inc.
       its General Partner
 
 
      By: /s/ Daniel R. Baty
      Name: Daniel R. Baty
      Title: President




SARATOGA PARTNERS IV, L.P.


By: Saratoga Associates IV LLC,
       its General Partner


       By: Saratoga Management Company LLC,
              its Manager
 
 
       By: /s/ Richard A. Petrocelli
       Name: Richard A. Petrocelli
       Title: Managing Director




SARATOGA COINVESTMENT IV, LLC


By: Saratoga Management Company,
       its managing member
 
 
       By: /s/ Richard A. Petrocelli
       Name: Richard A. Petrocelli
       Title: Managing Director




SARATOGA MANAGEMENT COMPANY, LLC
 
 
By: /s/ Richard A. Petrocelli
Name: Richard A. Petrocelli
Title: Managing Director





 
6

--------------------------------------------------------------------------------

 
